Citation Nr: 1113094	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for GERD with IBS and assigned a 10 percent disability rating, effective May 3, 2005. 


FINDING OF FACT

Since May 3, 2005, the effective date of service connection, the Veteran's GERD with IBS has been manifested by recurrent epigastric distress after some meals, mostly controlled on medication, but with breakthrough symptoms of nausea and regurgitation.  She also has frequent exacerbations of diarrhea and more or less constant abdominal distress.  There is no objective clinical evidence of dysphagia, pyrosis, material weight loss, hematemesis, melena, or moderate anemia.  


CONCLUSION OF LAW

Since May 3, 2005, the effective date of service connection, the criteria for an increased rating of 30 percent, but not higher, for GERD with IBS have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Codes 7319, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2010).  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010). 

GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, the maximum schedular rating of 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  

IBS is rated under Diagnostic Code 7319, which provides for a 10 percent rating for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc.) with frequent episodes of bowel disturbance with abdominal distress, and a maximum 30 percent rating where there is severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

On August 2005 VA examination, the Veteran reported that she had heartburn, reflux, regurgitation of stomach contents, nausea, and vomiting, lasting intermittently and sometimes up to four hours for days.  She estimated having had fifty attacks in the previous year.  Her tasks were affected by constant throwing up.  She took Nexium for relief.  She was diagnosed with acid reflux disease.  Further acid reflux testing could not be accomplished because the Veteran was pregnant.  With regard to her IBS, she reported that she had lost weight because she had diarrhea every day.  She had abdominal pain at the lower stomach and colon that was constant and had the feeling of pressure.  She had chronic constipation and alternating diarrhea.  She took Imodium and Lomotil for relief.  Physical examination was negative for abdominal pathology.  The diagnosis was IBS with subjective symptoms of diarrhea and constipation.  There was no evidence of anemia or malnutrition.

Private treatment records show that in May 2006, the Veteran requested a referral to a gastroenterologist for daily, persistent diarrhea.  In June 2006, she reported that her GERD symptoms had been consistently present for four years.  She had tried a variety of medications but each one had over time provided a decreased response.  Since the birth of her child four months previously, she had experienced severe burning in her lower esophagus and acid regurgitation.  She denied a history of dysphagia or odynophagia but did mention symptoms of postprandial epigastric abdominal pain.  With regard to her IBS, she reported persistent diarrhea and constipation and had been recently switched to a different medication.  Since the switch, she found she had more diarrhea than constipation, though sometimes she would not produce a stool for one to two days.  Physical examination was positive for mild epigastric tenderness.  A esophagogastroduodenoscopy (EGD) showed mild gastric erythema biopsied to rule out Helicobactor pylori, but was otherwise normal.  An August 2008 colonoscopy showed no evidence of polyps, malignancy, diverticular disease or colitis.  On August 2008 follow-up examination, she reported having both day and nighttime regurgitation.  She stated that her current dosage of Prevacid had stopped working and she was taking Prilosec instead.  She also reported having very small bowel movements and the feeling of being bloated, with occasional diarrhea.  The assessment was GERD with suboptimal response to several medications, including Nexium, Prilosec, and Prevacid, and alternating constipation with occasional diarrhea, consistent with IBS.  The Veteran's acid reflux and IBS medications were changed and she was given a back-up medication for occasional break through symptoms.  

On January 2007 VA examination, the Veteran reported current symptoms of acid reflux including heartburn, regurgitation of food contents, nausea if she did not take her medication, substernal chest pain without radiation into her arms, and dysphagia to solids.  She used Prevacid twice per day as well as over-the-counter medications.  She had stopped eating citrus fruit and Mexican-type foods.  She ate three meals per day.  A review of the claims file showed a normal esophagram, a normal upper GI series, and a normal EGD.  The diagnosis was GERD with symptoms of heartburn, reflux, regurgitation, and substernal chest pain without radiation to the arm.  The symptoms had been refractory to medications.  With regard to her IBS, the Veteran reported that she had recently had a colonoscopy that was negative.  She treated her symptoms with fiber taken as two pills twice per day.  She had alternating diarrhea and constipation with abdominal pain and gassiness.  She denied nausea and vomiting.  The diagnosis was IBS with alternating constipation and diarrhea and daily stool.  There was no evidence of malnutrition or anemia.  

On November 2009 VA examination, with regard to her GERD, the Veteran reported that her current medication controlled her symptoms well without side effects.  She would no longer throw up in the morning.  If she forgot to take her medication and ate fried or spicy foods, she would experience mild to moderate burning chest pain.  Two to three times per week she had break through symptoms due to dietary indiscretion and was able to relieve those symptoms with over-the-counter medication.  She continued to have nausea in the morning but no longer vomited.  The assessment was GERD well-controlled with Omeprezole taken twice per day, with some flare-ups due to certain foods such as sausage, pizza, and chicken wings.  She had missed one day of work in the previous year due to a flare-up when eating sausage.  With regard to her IBS, the Veteran reported that her major symptoms included constipation and abdominal pain.  When she went to the bathroom, the abdominal pain would become severe.  She took two to four fiber pills per day.  She had missed seven days of work in the previous year for abdominal pain and had gone to the emergency room three times due to stomach pain.  She could not indentify precipitators to the pain but stated that it would last up to eight hours at a time.  Physical examination revealed mild to moderate diffuse tenderness at the left side of the abdominal wall on palpation.  The diagnosis was IBS with two to three episodes of abdominal pain per week lasting up to twelve hours.  She was usually constipated and had severe abdominal pain on bowel movement.

In this case, the Board finds that the Veteran's GERD with IBS symptoms are more severe than her current 10 percent rating.  The evidence consistently demonstrates that the Veteran's IBS has resulted in persistent abdominal cramping and pain, with alternating constipation and diarrhea.  The Veteran has reported those symptoms throughout the appeal period and, though she treats the symptoms with a variety of prescription and over-the-counter medications, they continue to manifest on a daily and weekly basis.  On August 2005, January 2007, and November 2009 VA examinations, she reported alternating constipation and diarrhea with accompanying abdominal pain that could become severe.  She has also submitted private treatment records that show complaints of constant daily diarrhea that was treated with medication.  Accordingly, the Board finds that the Veteran's IBS symptoms meet the criteria for a 30 percent rating under Diagnostic Code 7319, the highest rating available under that diagnostic code.  Her disability most nearly approximates the criteria for the 30 percent rating of severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

With regard to whether the Veteran is entitled to a rating higher than 30 percent for her GERD with IBS, the Board finds that she is not, as the evidence does not demonstrate that she suffers from symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of health.  While she suffers from pain and some vomiting, there is no evidence in the record that she has suffered from material weight loss, hematemesis, or melena.  Additionally, on VA examinations her symptom combination has been described as having some impact on her daily life, but not a severe impact impairment on her health.  Accordingly, the Board finds that a higher rating under Diagnostic Code 7346 is not warranted. 

In addition, the Board has considered whether elevation to the next higher rating pursuant to 38 C.F.R. § 4.114 is warranted.  However, the 30 percent rating is the highest rating for IBS.  Furthermore, the severity of the Veteran's symptoms do not more nearly approximate the criteria for a 60 percent rating for GERD.  Therefore, the Board finds that elevation to the next highest rating is not warranted.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the GERD and IBS, and specifically instructs the evaluator on how to rate the presence of both in 38 C.F.R. § 4.114.  The Board finds that the evidence does not show that the Veteran's GERD with IBS is productive of marked interference with employment which would be exceptional for that envisioned by the rating schedule at the Veteran's current rating, nor does the evidence show frequent hospitalization related to GERD with IBS.  Therefore, the Board finds that referral for assignment of an extraschedular rating for this disability is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that since May 3, 2005, when service connection became effective, the Veteran's GERD with IBS has warranted a 30 percent rating, but no higher.  The Board has resolved all reasonable doubt in favor of the veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

The Veteran's claim for an increased initial rating for GERD with IBS arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the veteran in this case.

As to VA's duty to assist, VA has associated with the claims file the Veteran's private and VA treatment records, and afforded her three VA examinations.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial rating of 30 percent, but not higher, for GERD with IBS is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


